Citation Nr: 1038974	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for hearing loss, right ear.

2.	Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to October 
1964.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which, in pertinent part, denied a petition to reopen service 
connection for bilateral hearing loss. 

During the pendency of this appeal, in a November 2008 rating 
decision, the RO reopened the claim for bilateral hearing loss 
only to the extent involving the left ear, and then granted 
service connection for left ear hearing loss. The RO further 
granted a claim then pending on appeal for service connection for 
tinnitus.               The Veteran has not appealed from the 
assigned initial ratings or effective dates, and hence these 
claims have been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). Of the original petition to reopen a claim for 
service connection for bilateral hearing loss, the petition to 
reopen service connection for right ear hearing loss remains for 
appellate consideration. 

In February 2010, the Veteran testified during a Travel Board 
hearing before           the undersigned Veterans Law Judge (VLJ) 
of the Board, a transcript of which           is of record.       

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determination and noted the 
element of the claim that was lacking to substantiate the claim 
for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.   By contrast, the hearing focused 
on the element necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the element necessary to substantiate his claim for 
benefits. As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties set forth in         38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

The Board's March 2010 decision denied another pending claim for 
increased initial rating for posttraumatic stress disorder 
(PTSD), and then remanded the petition to reopen service 
connection for right ear hearing loss for additional development 
to the RO (via the Appeals Management Center (AMC)). The petition 
to reopen has since returned to the Board for appellate 
disposition. 


FINDINGS OF FACT

1.	A January 2003 RO rating decision denied a claim for service 
connection for bilateral hearing loss. The Veteran initiated an 
appeal of this decision, but later withdrew the appeal before a 
decision could be issued by the Board.

2.	By its November 2008 rating decision, the RO reopened the claim 
for bilateral hearing loss as involving the left ear, and granted 
service connection for left ear hearing loss.

3.	Since the original January 2003 rating decision, there is 
additional evidence received which relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for right ear hearing loss.

4.	On the merits of the reopened claim, however, the preponderance 
of the competent evidence weighs against finding that right ear 
hearing loss was incurred or aggravated during military service. 


CONCLUSIONS OF LAW

1.	The January 2003 RO rating decision which denied service 
connection for bilateral hearing loss became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 
20.204 (2010).

2.	New and material evidence has been received to reopen the 
previously denied claim with regard to hearing loss of the right 
ear. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156 (2010).

3.	The criteria are not met for service connection for right ear 
hearing loss.                 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

Through VCAA notice correspondence dated from June 2005 and April 
2010,            the RO/AMC notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures   to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, pursuant to the Board's March 2010 remand 
order, the April 2010 notice correspondence provided the Veteran 
with a case-specific definition of   "new and material" 
evidence.  

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
VCAA notice correspondence preceded issuance of the October 2005 
RO rating decision on appeal. The April 2010 letter did not 
comport with the definition of timely notice. However, the 
Veteran has had an opportunity to respond to this subsequent VCAA 
notice letter in advance of the August 2010 Supplemental 
Statement of the Case (SSOC) readjudicating his claim. There is 
no objective indication of any further relevant information or 
evidence that must be associated with the record.                 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO/AMC has also taken appropriate action to comply with the 
duty to assist the Veteran in this case, obtaining service 
treatment records (STRs) and VA outpatient records. The Veteran 
has undergone VA medical examination.                See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi,          16 Vet. App. 370 (2002). In support of his 
claim, the Veteran provided records of private treatment, and 
testified at a Travel Board hearing before the undersigned. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Petition to Reopen 

In its initial decision upon the claim for service connection for 
bilateral hearing loss, by a January 2003 rating decision the RO 
denied the claim before it. The evidence considered was primarily 
the Veteran's STRs. The reason given for the RO's decision was 
that service medical history did not show the Veteran's hearing 
progressively worsened from the time of military entrance to 
discharge. Essentially, the basis for denial was the lack of 
finding of a causal nexus between current hearing loss and 
military service. The Veteran initiated an appeal from this 
decision, filing a timely notice of disagreement (NOD). He later 
perfected his appeal on the claim to the Board by way of a timely 
VA Form 9 (substantive appeal) in response to the RO's Statement 
of the Case. Before this case could be reviewed by the Board, 
however, in April 2005 the Veteran voluntarily withdrew his 
appeal. Consequently, the RO's January 2003 rating decision 
became final and binding on the merits.    See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.204.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

As has been established, the grounds upon which the RO originally 
issued a denial of the Veteran's claim consisted of the lack of 
showing of in-service incurrence of hearing loss. Stated more 
generally, there was no competent evidence of a causal 
relationship between post-service hearing loss and any incident 
of military service. 

Given the previous grant of service connection for left ear 
hearing loss, the present petition to reopen concerns only 
hearing loss of the right ear. The Board finds upon review of the 
recently received medical evidence that there is sufficient basis 
to reopen service connection for right ear hearing loss. This is 
premised upon             new and material evidence pertaining to 
the once deficient element of a causal nexus to service.

In VA outpatient records which the Veteran identified, and the 
RO/AMC obtained on his behalf, there is an August 2007 
audiological evaluation which substantiates that the Veteran's 
hearing loss may have some connection to in-service noise 
exposure. The audiologist's report notes a history of military 
acoustic trauma for one year, followed by the absence of civilian 
noise exposure, with some recreational post-service noise 
exposure. The VA audiologist's assessment was of cochlear hearing 
loss indicated, with acoustic trauma and aging likely 
contributing etiologies. The foregoing report clearly links the 
Veteran's hearing loss condition with military noise exposure. 
Most importantly, it does not limit the scope of the opinion to 
the left ear in rendering such an opinion. The Board observes 
that the VA audiologist's basis for offering said opinion is not 
readily apparent from the record -- that said, the credibility of 
a treatment provider's statement is to be presumed at the 
reopening stage. See Justus, supra. Nor for that matter at this 
stage may the Board weigh the probative value of the August 2007 
audiologist's statement through comparing it to other opinions of 
record on the etiology of right ear hearing loss. See Wilkinson 
v. Brown, 8 Vet. App. 263, 270-71 (1995) (weighing of evidence is 
not permitted at the reopening stage, except in the very limited 
situation where         the evidence is "so overwhelmingly 
against the claim that regardless of new and probative evidence, 
there is no 'reasonable possibility' the claim could be 
allowed"). Further discussion of the respective merits of the 
available medical opinions on etiology of hearing loss is 
addressed below, in discussion of the underlying claim for 
service connection.

In summary, as there is new evidence that presents a reasonable 
possibility of substantiating  the Veteran's claim, "new and 
material" evidence has been received to reopen this matter. 38 
C.F.R. § 3.156(a). See also Hickson v. West, 11 Vet. App. 374, 
378 (1998). The claim for service connection for right ear 
hearing loss is thus reopened.






Service Connection 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered to 
be a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are            
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.



Service treatment history reflects that the Veteran underwent a 
medical examination for service entrance in February 1963. At 
this time, on audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
5
5

A review audiogram revealed findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
0
LEFT
-5
-5
-5
10
20

On separation examination in August 1964,  pure tone thresholds 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
0
10
LEFT
5
5
0
25

The Veteran underwent a VA Compensation and Pension examination 
by an audiologist in April 2003. He reported having onset of 
hearing difficulties in service when a rifle discharged in a room 
he was in. Following audiometric testing the diagnosis was of a 
moderate to profound sensorineural hearing loss in both ears. 
(The Board readily acknowledges that post-service audiometric 
testing on VA examination has consistently met the requirements 
of a hearing loss disability under 38 C.F.R. § 3.385, and in the 
interest of clarity has not listed these post-service audiometric 
testing results. The dispositive question as it always has been 
is one of the etiology of right ear hearing loss, not its 
diagnosis.) The VA audiological examiner further indicated the 
opinion that upon review of the Veteran's claims file, it was not 
at least as likely as not that the Veteran's hearing loss was 
related to his military service as an Army communication 
specialist. The rationale for this opinion was that the Veteran 
had normal puretone threshold hearing test results through 4000 
Hertz on his enlistment physical as well as on his discharge 
physicals, indicating essentially no change in hearing during 
military service.

Another statement obtained that same month from a S.H., a private 
audiologist, indicates his review of the STRs, and draws 
particular attention to the fact that          the Veteran had a 
20 decibel threshold shift at 4000 Hertz in the left ear between 
entrance and separation. The audiologist concluded that from the 
documentation reviewed, it would appear that the Veteran began to 
have a fairly rapid onset of high frequency hearing loss during 
the 18 months that he was in the military.  

The May 2005 statement from S.S.B., audiologist also notes review 
of the STRs and the 20 decibel threshold shift in the left ear 
during service. According to the audiologist, the shift in 
hearing at 4000 Hertz, as well as the values of the testing at 
3000 and 6000 Hertz in March 1963 (on testing of the left ear) 
clearly documented a loss of hearing sensitivity when compared to 
the test results obtained during the Veteran's intake physical. 
The audiologist stated that a loss of hearing due to exposure to 
loud levels of noise was expected to occur at the higher 
frequencies in the range of 3000 through 6000 Hertz. 

In a June 2005 statement, and in hearing testimony since then, 
the Veteran has provided a more detailed description of the 
incidents from his military service in which he sustained noise 
exposure. He has stated that he spent several days on a firing 
range without the usage of ear protection. He has further 
indicated that he served as a communication specialist in a small 
soundproof room with very loud teletype machines, conventional 
radios, and a PA system. The Veteran describes another incident 
in which he was in the room with another service man when this 
individual was cleaning his rifle and it accidentally discharged. 
The Veteran states that he was only a few inches from the muzzle 
at that time and his ears rang for a long time after this 
incident. 


The VA outpatient records include an August 2007 audiologist's 
report indicating a history of military acoustic trauma for one 
year, followed by the absence of civilian noise exposure, with 
some recreational post-service noise exposure.                         
The audiologist's assessment was of cochlear hearing loss 
indicated, with acoustic trauma and aging likely contributing 
etiologies.

The Veteran in September 2008 underwent a VA medical examination 
for ear disease. The VA examining physician expressed the opinion 
that it did not appear that hearing loss was related to noise 
exposure in service, but since the Veteran did have an audiogram 
that showed a shift in the left ear, it was possible that he had 
hearing loss that could be a result of gradual decrease in 
hearing function. 

A September 2008 VA examination was also completed by an 
evaluating audiologist. The Veteran provided a subjective history 
of the events involving acoustic trauma during military service. 
Audiometric testing findings revealed moderate to profound 
sloping sensorineural hearing loss in both ears. The VA examiner 
then indicated his review of the STRs, including entrance and 
separation audiograms. The examiner proceeded to opine that the 
in-service threshold shift noted only in the left ear at 4000 
Hertz was as likely as not related to military noise exposure. 
Through a November 2008 addendum, the VA examiner clarified that          
it was considered less likely than not that hearing loss in the 
right ear was related to military noise exposure. 

Having thoroughly reviewed the preceding findings, the Board has 
determined that service connection for hearing loss in the right 
ear cannot be established. The fact that current hearing loss 
exists at this time itself is not disputed, so the preliminary 
element of a current claimed disability is met. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability."). What must further be shown by competent evidence 
to demonstrate service connection, however, is that the claimed 
disability is causally related to the claimant's military 
service. A causal nexus to service is the next essential element 
of a claim for service connection. See Watson v. Brown,                
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.");              
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004). It is this objective requirement which has not been 
met in this case. For reasons to be addressed, the balance of the 
competent and probative evidence weighs against the conclusion 
that right ear hearing loss is a disorder that was incurred in 
service. 

The Board is mindful of the fact that by applicable law, the 
absence of documented evidence of in-service hearing loss, as 
here for the right ear, is not to be dispositive of the claim on 
appeal. Rather, due consideration must likewise be given to the 
claimant's own competent assertions of in-service noise exposure. 
See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
disability at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service). See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006). Thus, the fact that the condition of the 
Veteran's right ear remained essentially stable from service 
entrance to separation does not end the inquiry into the cause of 
his hearing loss, and his self-reported history of noise exposure 
must be taken into account.

Turning to the competent evidence before it, the first indication 
of any hearing loss difficulty in the right ear is presented by 
way of the April 2003 VA examination report verifying a hearing 
loss disability -- this is dated nearly 40 years post-service, 
and thus the medical evidence before the Board fails to show a 
consistent pattern of right ear hearing loss since service to 
suggest a disability with a connection to military service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period 
without complaint or treatment is evidence that there           
has not been a continuity of symptomatology, and weighs heavily 
against the claim). (Parenthetically, the Board notes that there 
is of record a September 1999 private audiological evaluation 
report, but which indicates results in graphical form, which may 
not be interpreted for VA purposes. See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995). However, even assuming this report 
established right ear hearing loss, it is nonetheless still dated 
nearly 35 years post-service.) In any event, apart from lack of 
continuity of symptomatology, there is still the possibility that 
an examining physician or other treatment provider might consider 
hearing loss to be the delayed or only recently diagnosed 
manifestation of noise exposure in service. The medical opinions 
in this regard reach contrary results. 

Where there are divergent medical opinions of record, it is the 
province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to accept 
such an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 12 
Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).
 
As a general matter, the degree of probative value to be afforded 
a medical opinion depends upon factors such as the physician's 
objective examination of the veteran, the knowledge and skill in 
analyzing the data, including that comprised in medical history, 
and the medical conclusion the physician reaches. See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). The opinion must be 
considered as to the clinical data used to formulate the opinion, 
its rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Other factors for 
assessing the probative value of a medical opinion are the 
medical expert's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). See also Bielby v. Brown, 7 Vet. App. 260, 269 
(1994) (medical opinion was of diminished evidentiary value when 
physician failed to review veteran's record before rendering an 
opinion). 

Of the medical opinions which specifically address the causal 
nexus question as it pertains to right ear hearing loss, the 
Board's analysis focuses most directly upon two opinions, the 
August 2007 VA audiologist's statement favorable statement on 
causation, and September 2008 VA audiological examiner's 
unfavorable conclusion on the same. Also notable is the August 
2003 VA opinion which is similar to the September 2008 opinion, 
if less thorough in its analysis. The remaining medical opinions 
on file are confined to stating conclusions regarding the 
etiology of left ear hearing loss, not the subject of the instant 
appeal.

The Board ultimately finds the September 2008 VA examiner's 
opinion to be          the most persuasive, in stating that right 
ear hearing loss was not related to noise exposure. The VA 
examiner clearly considered all of the Veteran's assertions 
regarding claimed noise exposure, but then observed that there 
was no significant change between entrance and separation 
audiograms for the right ear, as there had been for the left ear. 
Essentially, the examiner gave due weight to the Veteran's 
reported history yet found the objective medical history more 
compelling.           The examiner was willing to find a left ear 
hearing loss disability of service incurrence given the threshold 
shift noted in that ear, but not the same for the right ear 
absent any objective supporting evidence whatsoever. The Board 
finds that the foregoing is a sufficiently informed basis upon 
which the examiner could render an opinion. Also, it is 
consistent with the August 2003 VA examiner's conclusion. While 
that August 2003 examiner found that there was a completely 
normal separation audiogram, a fact that several subsequent 
treatment providers have disputed, the September 2008 examiner 
properly considered the threshold shift in the left ear, yet 
decided that this had no significance as to the etiology of 
hearing loss in the right ear. 

By comparison, the August 2007 VA audiologist's statement linking 
cochlear hearing loss in part to acoustic trauma during service, 
does not have a definitive evidentiary basis, other than in 
review entirely of the Veteran's assertions. It must be 
considered that the audiologist attributed hearing loss to aging 
to a substantial degree. In any event, the fact that the 
audiologist did not review the claims file, including service 
records, is essential here. As mentioned, service medical history 
showed no actual signs of right ear hearing loss at any measured 
frequency.              The lack of opportunity to review and 
consider such a fact is highly detrimental to the weight ascribed 
to this opinion. The applicable case law does provide that a 
physician's review of the claims folder is not the only 
determinative factor is assigning probative value, particularly 
where a physician otherwise had information as to the most 
relevant case facts. See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008). That notwithstanding, there is no obvious other 
basis the opining audiologist may have had to ascertain that 
hearing loss was related to noise exposure some 40 years 
previously, such as review of other pertinent treatment records 
since service. Nor for that matter did this opinion take into 
account any particularly severe or well-described incident by the 
Veteran involving noise exposure in formulating the opinion; 
rather, the audiological evaluation report simply states a 
history of "military acoustic trauma." So there was no 
persuasive grounding in either objective fact, or specific and 
detailed consideration of a given incident of the Veteran's 
service.

Accordingly, the Board finds most probative the September 2008 VA 
examiner's opinion that right ear hearing loss was likely 
unrelated to service, given it is the best factually supported 
and well-reasoned opinion of record.

Given the weight ascribed to the September 2008 VA medical 
opinion, as well as lack of any other evidence suggesting a 
linkage between right ear hearing loss and military service, the 
Board finds that the competent evidence preponderates against the 
claim under consideration. 

The Veteran's own assertions have also been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of right ear hearing loss, particularly given its 
asserted incurred more than 40 years ago, as a matter not within 
the purview of lay observation. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board is denying service connection for 
right ear hearing loss. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   




ORDER

New and material evidence having been received, the petition to 
reopen service connection for right ear hearing loss is granted.

The claim for service connection for right ear hearing loss on 
the merits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


